Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT, dated as of October 24, 2006 by and between Susser Holdings
Corporation, a Delaware corporation (the “Company”), and Sam L. Susser
(“Executive”).

WHEREAS, Executive is currently employed as the Chief Executive Officer of
Stripes Holdings LLC (“Stripes Holdings”);

WHEREAS, pursuant to the closing of the transactions (the “Closing”) described
in the Agreement and Plan of Merger, dated as of November 4, 2005, by and among
Susser Holdings, L.L.C. (“Susser Holdings”), Stripes Acquisition LLC and Stripes
Holdings (the “Merger Agreement”), Stripes Holdings acquired all of the
outstanding membership interests of Susser Holdings;

WHEREAS, upon the Closing, Stripes Holdings entered into an employment agreement
with the Executive to serve as the Chief Executive Officer of the Company (the
“Prior Employment Agreement”); and

WHEREAS, in connection with the reorganization of Stripes Holdings and the
public offering of shares of the Company’s common stock (the “IPO Transaction”),
the Company desires that Executive serve as the Chief Executive Officer of the
Company and to amend and restate the Prior Employment Agreement to reflect the
IPO Transaction, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the Prior Employment Agreement is hereby amended and restated as
follows:

1. Employment. Effective as of the closing of the IPO Transaction (the
“Effective Date”), the Company hereby agrees to employ Executive as the
President and Chief Executive Officer of the Company (the “CEO”), and Executive
hereby accepts such employment on the terms and conditions hereinafter set
forth. Subject to Sections 6 and 8, Executive’s employment with the Company is
“at will” and the Company may terminate Executive’s employment, with or without
Cause and Executive may terminate his employment for any reason after providing
any required notice. Should the IPO Transaction not occur for any reason, this
Agreement shall be null and void and of no force and effect and the Prior
Employment Agreement shall continue in effect.

2. Position and Duties. Executive shall serve as CEO, and shall report solely
and directly to the Company’s Board of Directors (the “Board”). Executive shall
have those powers and duties normally associated with the position of CEO of
entities comparable to the Company and such other powers and duties as may be
prescribed by the Company; provided that, such other powers and duties are
consistent with Executive’s position as CEO of the Company. Executive shall
devote his full working time, attention and energies (other than absences due to
illness or vacation) to the business and affairs of the Company and its
subsidiaries. Notwithstanding the above, Executive shall be permitted, to the
extent such activities do not interfere with the performance by Executive of his
duties and responsibilities hereunder to (i) manage Executive’s personal,
financial and legal affairs and (ii) to serve on civic or charitable boards or
committees (it being expressly agreed that Executive may continue to serve on
the board and/or committees set forth on Exhibit A, at the level set forth on
Exhibit A, and such service shall not be deemed to interfere with the
performance by Executive of his duties and responsibilities under this
Agreement).



--------------------------------------------------------------------------------

3. Term. The term of employment of the Executive under this Agreement (the
“Term”) shall commence on the Effective Date and shall continue in full force
and effect through December 21, 2008; provided, however, that unless the Board
or the Executive provides the other with written notice of termination of this
Agreement at least ninety (90) days’ prior to any date on which this Agreement
would otherwise expire, the term of employment hereunder shall be automatically
extended for additional periods of one (1) year from each such date.

4. Board Participation. The Executive shall be a member of the Board of
Directors of the Company (the “Board”). The Executive may also be appointed to
serve, and agrees to serve, as an officer and/or director of one or more
subsidiaries and/or affiliates of the Company.

5. Place of Performance. The principal place of employment of Executive shall be
in Corpus Christi, Texas.

6. Compensation and Related Matters.

(a) Base Salary. For performance of services under this Agreement, Executive
shall receive from SSP Partners, a Texas general partnership, (“SSP Partners”) a
base salary of $500,000 per year (“Base Salary”). Executive’s Base Salary shall
be paid in approximately equal installments in accordance with SSP Partners’
customary payroll practices. The Compensation Committee of the Board of
Directors of the Company (“Committee”) shall review Executive’s Base Salary no
less frequently than annually and consistent with the compensation practices and
guidelines of the Company and may increase (but not decrease) such salary during
the Term of this Agreement. If Executive’s Base Salary is increased, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.

(b) Annual Bonus. In addition to Base Salary, starting in Fiscal 2006, Executive
will be eligible to receive from SSP Partners an annual bonus with a target
amount of 40% of Base Salary upon the achievement of annually established
performance targets. Such performance targets shall be established by the
Committee in consultation with the Executive. Notwithstanding the foregoing,
Executive shall be entitled to any bonus earned during Fiscal 2005, consistent
with past practice and payable in the ordinary course of business and at the
same time other senior executives are paid such bonus; provided, however, that
in no event shall Executive receive a bonus of less than $250,000 for Fiscal
2005. The Board shall have the discretion to increase that amount if they feel
it is merited. The bonuses described in this section shall be paid as soon as
practicable following the end of the fiscal year to which they relate, and in no
event later than the 15th day of the third month of such following fiscal year.

(c) Expenses. SSP Partners shall promptly, but no later than 21 business days
after the receipt of reasonably itemized statements, reimburse Executive for all
reasonable business expenses upon the presentation of such statements of such
expenses in accordance with the Company’s or SSP Partners’ policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company. This specifically
includes any reimbursement by the Company for the business use of the aircraft
owned by the Executive at a rate equal to $1,700 per hour of flight time plus
pilot per diem costs but in no event shall such reimbursements exceed the rates
charges by bone fide third party private aircraft operators for comparable
services.

(d) Benefit Plans and Perquisites. Executive (and his spouse and dependents to
the extent provided therein) shall be entitled to participate in and be covered
under all employee benefit plans or programs maintained by SSP Partners or the
Company from time to time for the benefit of its senior executives including,
without limitation, 401(k), deferred compensation, vacation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs.

 

2



--------------------------------------------------------------------------------

(e) Long-Term Compensation. Under the Prior Employment Agreement, the Executive
received a grant of a profits interest award entitling him to share in the
appreciation of the equity value of Stripes Holdings, and representing
one-quarter of the total of the appreciation awards granted to all “Management
Team” members (including Executive). In connection with the IPO Transaction,
(i) Executive’s profits interest in Stripes Holdings has been converted into
restricted shares of common stock of the Company and (ii) Executive has received
certain stock options to purchase shares of the common stock of the Company. The
terms of the Executive’s restricted stock (i.e., vesting) are substantially the
same as the terms and conditions applicable to the profits interest award and
are set forth in a grant agreement mutually acceptable to the Company and the
Executive. The stock options have been granted on terms and conditions set forth
in the Company 2006 Equity Incentive Plan and an award agreement (which
agreement includes a reference to this Section 5(e)).

7. Termination. Executive’s employment hereunder will terminate upon the
following events:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. Executive’s employment may be terminated by the Company if, as a
result of Executive’s incapacity due to physical or mental illness, Executive is
unable to perform his duties for six (6) consecutives months and within thirty
(30) days after a Notice of Termination is given to Executive, Executive has not
returned to work.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause. Cause shall mean:

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, or Executive’s commission of an act of fraud or embezzlement against the
Company or any of its subsidiaries or affiliates;

(ii) Executive’s willful and material breach of the Agreement by Executive which
is economically harmful to the Company or any of its subsidiaries;

(iii) Executive’s willful misconduct that is economically injurious to the
Company or any of its subsidiaries; or

(iv) Executive’s willful failure to follow the lawful directives of the Board of
Directors of the Company; or

(v) Executive’s material failure or neglect to carry out his job functions
(other than by reason of a physical or mental impairment), that continues after
the Executive has been provided with specific notice of such failure or neglect,
and a reasonable opportunity to correct the same.

For purposes of this Section 7(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries. No termination for Cause shall be effective unless such
determination is made by a majority of the Board of Directors of the Company, at
a meeting of the Board of Directors of the Company held for such purpose, where
Executive and his counsel had an opportunity on at least fifteen (15) days’
notice to be heard before the Board of Directors of the Company.

 

3



--------------------------------------------------------------------------------

(d) Good Reason. Executive may terminate his employment for “Good Reason” within
thirty (30) days after Executive has actual knowledge of the occurrence (or,
with respect to an event described in clause (vii) below, within thirty
(30) days following the six-month anniversary of such event), without the
written consent of Executive, of one of the following events:

(i) the failure of Executive to be appointed to the positions set forth above or
the hiring or retention of any officer of the Company to serve in a capacity
senior to Executive;

(ii) the assignment to Executive of duties inconsistent with Executive’s status
as CEO or an adverse alteration in the nature of Executive’s duties and/or
responsibilities, reporting obligations, titles or authority;

(iii) a reduction by the Company in Executive’s Base Salary or target bonus
percentage;

(iv) the relocation of Executive’s own principal office location to a location
outside of Corpus Christi, Texas;

(v) the Company’s or SSP Partners’, as applicable, failure to provide any
employee benefits due to be provided to Executive;

(vi) any material breach of this Agreement by the Company or SSP Partners, as
applicable;

(vii) the acquisition by any financial buyer of 51% or more of the outstanding
equity interests of the Company; or

(viii) the acquisition by any strategic buyer of 51% or more of the outstanding
equity interests of the Company, provided, however, in such event, the Executive
shall negotiate with the Company to provide continued transition services to the
Company for a reasonable period, not to exceed 90 days from the date the
Executive notifies the Company of the occurrence of Good Reason.

The Executive shall provide the Company with notice of any event or occurrence
which he believes constitutes Good Reason. For purposes of the definition of
Good Reason, an isolated, insubstantial and inadvertent action taken in good
faith, or an act or omission which is remedied by the Company or SSP Partners,
as applicable, within thirty (30) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Executive’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination at least thirty (30) days prior to such termination.

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination.

 

4



--------------------------------------------------------------------------------

8. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination by reason of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 15. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 7(b), thirty (30) days
after Notice of Termination, and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such notice) set forth
in such Notice of Termination.

9. Compensation Upon Termination. In the event Executive’s employment terminates
due to death or disability or terminates during the Term for reasons other than
death or disability, SSP Partners or the Company, as applicable, shall provide
Executive with the payments and benefits set forth below. Executive acknowledges
and agrees that the payments set forth in this Section 9 constitute liquidated
damages for termination of his employment during the Term.

(a) Termination upon Executive’s death. If the Executive’s employment terminates
during the Term due to the Executive’s death, then:

(i) SSP Partners shall pay Executive’s beneficiary, in a lump sum as soon as
practicable following the Date of Termination, (A) Executive’s accrued but
unpaid Base Salary and bonus through the Date of Termination, (B) Executive’s
accrued vacation pay through the Date of Termination and (C) a pro-rata portion
of Executive’s target bonus for the year in which the termination of employment
occurs;

(ii) SSP Partners or the Company shall provide Executive’s spouse and dependents
with continued health benefits under the SSP Partners or Company benefit plans,
as applicable, for a period of one (1) year following the Date of Termination;
and

(iii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 6(e) and held by Executive immediately prior to the Date of Termination
shall vest.

(b) Termination upon Executive’s disability. If Executive’s employment is
terminated by reason of disability, then:

(i) SSP Partners shall pay Executive, in a lump sum as soon as practicable
following the Date of Termination, (A) his accrued but unpaid Base Salary and
bonus through the Date of Termination, (B) accrued vacation pay through the Date
of Termination and (C) a pro-rata portion of his target bonus for the year in
which the termination of employment occurs; and

(ii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 6(e) and held by Executive immediately prior to the Date of Termination
shall vest.

 

5



--------------------------------------------------------------------------------

(c) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and subject to Executive’s execution and effectiveness
of a General Release of Claims in the form attached hereto as Exhibit B (the
“Release”) and his compliance with Section 11, then:

(i) SSP Partners shall pay Executive (A) in five (5) cash installments
$1,500,000 as follows: a first installment of $750,000 paid within five
(5) business days following his termination of employment, the second
(2nd) through fifth (5th) installments in equal amounts of $187,500, with the
second installment payable on the first anniversary of the date of termination
and the third (3rd) through fifth (5th) installments payable in 4 month
intervals thereafter ending on the second anniversary of the date of
termination.; (B) in a lump sum within five (5) business days following his
termination (i) any earned and accrued but unpaid bonus, and (ii) any accrued
vacation pay through the Date of Termination; provided, however, if Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), and the payments do not satisfy any
applicable exemptions, the first installment payment described above shall not
be paid prior to the first day following the six-month period beginning on the
date of termination of employment if such payment would otherwise violate Code
Section 409A, Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. The second through fifth
installments shall continue to be paid in accordance with the schedule set forth
in this Section 9(c)(i) of the Agreement;

(ii) Executive, his spouse and his dependents shall be eligible for continued
health insurance benefits for a period of twenty-four (24) months following the
Date of Termination; provided that such continuation of health insurance
benefits shall be in addition to and not concurrent with any health continuation
rights required by Section 4980B of the Code;

(iii) SSP Partners shall reimburse Executive pursuant to Section 6 for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of SSP Partners or the Company, excluding,
however, any benefits under any severance plan maintained by SSP Partners or the
Company.

(d) Termination By Company For Cause or By Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason then:

(i) SSP Partners shall pay Executive his accrued but unpaid Base Salary and to
the extent permitted by the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination;

(ii) SSP Partners shall reimburse Executive pursuant to Section 6 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of SSP Partners or the Company.

 

6



--------------------------------------------------------------------------------

(e) Additional Payments.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive (the “Payments”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then SSP Partners shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to
(A) pay federal income taxes at the highest marginal rates of federal income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, (B) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes, and (C) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income.

(ii) Subject to the provisions of Section 9(e)(i), all determinations required
to be made under this Section 9(e), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, and the assumptions to
be utilized in arriving at such determinations, shall be made by a nationally
recognized public accounting firm that is retained by the Company (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the change
in ownership or control giving rise to the Excise Tax, Executive may appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or the Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). All fees and expenses of the
Accounting Firm shall be borne solely by SSP Partners or the Company and the
Company shall enter into any agreement requested by the Accounting Firm in
connection with the performance of the services hereunder. The Gross-up Payment
under this Section 9(e) with respect to any Payments shall be made no later than
thirty (30) days following such Payment. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion to such effect.

(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by SSP Partners should have been made
(“Underpayment”) or Gross-Up Payments are made by SSP Partners which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by SSP Partners to or
for the benefit of Executive. In the event the amount

 

7



--------------------------------------------------------------------------------

of the Gross-up Payment exceeds the amount necessary to reimburse the Executive
for his Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by Executive to or for the benefit of the Company. Executive shall cooperate, to
the extent his expenses are reimbursed by SSP Partners, with any reasonable
requests by SSP Partners or the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

(iv) This section 9(e) will apply only in the event that, immediately prior to
the change in ownership or control giving rise to Excise Tax, the Company has
stock that is “readily tradeable on an established securities market” as defined
in regulations issues under Section 280G of the Code.

10. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against the Executive

11. Restrictive Covenants.

(a) Non-Competition. Executive hereby agrees, in consideration of his employment
hereunder and in view of the confidential position to be held by Executive
hereunder, he will not, except as a passive investor owning less than a 2%
interest in a publicly held company, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly engage in, or
own or control any interest in, or act as a director, officer or employee of, or
consultant to, or otherwise be employed by any business engaged in the operation
of convenience stores or any other business conducted by the Company or any of
its subsidiaries or affiliates in any county in which the Company operates as of
the date of Executive’s termination of employment. This non-competition
provision excludes (i) the passive ownership by Executive of real estate
properties that may be leased to convenience store operators, or (ii) any
business which has a total of less than 50 company operated convenience stores
in the counties in which the Company operates as of the date of Executive’s
termination of employment. For purposes hereof, the “Restricted Period” means
the period from the Effective Date through the second anniversary of the
Executive’s termination of employment with the Company for any reason.

(b) Non-Solicitation. Without the consent in writing of the Board of Directors
of the Company, Executive will not, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment.

(c) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or with the
Company’s consent. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term;

 

8



--------------------------------------------------------------------------------

provided, however, that in this context “Inventions” are limited to those which
(i) relate in any manner to the existing or contemplated business or research
activities of the Company and its affiliates; (ii) are suggested by or result
from Executive’s work at the Company; or (iii) result from the use of the time,
materials or facilities of the Company and its affiliates. All Inventions will
be the Company’s property rather than Executive’s. Should the Company request
it, Executive agrees to sign any document that the Company may reasonably
require to establish ownership in any Invention.

(d) Blue Pencil. The parties hereby acknowledge that the restrictions in this
Section 11 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions necessary to protect the Company and
its subsidiaries from unfair competition. The parties hereby agree that if the
scope or enforceability of any provision, paragraph or subparagraph of this
Section 11 is in any way disputed at any time, and should a court find that such
restrictions are overly broad, the court may modify and enforce the covenant to
the extent that it believes to be reasonable under the circumstances. Each
provision, paragraph and subparagraph of this Section 11 is separable from every
other provision, paragraph, and subparagraph and constitutes a separate and
distinct covenant.

(e) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 11 of
this Agreement may result in significant and continuing injury to the Company,
the monetary value of which would be impossible to establish. Therefore,
Executive agrees that the Company shall be entitled to apply for injunctive
relief in a court of appropriate jurisdiction.

(f) Survival. The provisions of this Section 11 shall survive expiration of the
Term.

12. Indemnification. Executive shall be entitled to such indemnification under
the terms of the Company’s charter documents, and such other liability insurance
as the Company may purchase for its Board of Directors members and senior
officers from time to time. The Company shall be required to maintain directors
and officers’ liability insurance as long as the Executive continues to be
employed by the Company or a member of the Board of Directors of the Company and
for a period of six (6) years thereafter.

13. Arbitration; Expenses; Legal Fees.

(a) Except as provided for in Section 11 of this Agreement, if any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in Dallas,
Texas in accordance with the rules and procedures of the Employment Dispute
Resolution Rules of the American Arbitration Association then in effect. The
decision of the arbitrator shall be final and binding on both parties, and any
court of competent jurisdiction may enter judgment upon the award.

(b) If the Arbitrator determines that the Executive is the prevailing party with
respect to a majority of his material claims to enforce the terms of this
Agreement (after exhaustion of all available judicial remedies), then SSP
Partners shall reimburse the Executive for his reasonable legal or other fees
and expenses incurred in such arbitration subject to and within ten days after
his request for reimbursement accompanied by evidence that the fees and expenses
were incurred.

14. Successors; Binding Agreement.

(a) Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
the business or assets of the Company, to assume and agree to perform this
Agreement in the same manner

 

9



--------------------------------------------------------------------------------

and to the same extent the Company would be required to perform if no such
succession had taken place; provided that no such express agreement should be
required to the extent such obligation continues with the Company or its
successor by operation of law; provided further that should the Company fail to
require any such successor to so assume and agree to perform this Agreement, the
sole remedy of the Executive shall be to terminate his employment pursuant to
7(d)(v) and (vi)

(b) As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(c) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.

15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Mr. Sam L. Susser

P.O. Box 9036

Corpus Christi, Texas 78469

If to the Company:

Wellspring Capital Partners III, L.P.

Lever House

390 Park Avenue

New York, New York 10022-4608

Attn: William Dawson

Telecopy No.: (212) 318-9810

 

10



--------------------------------------------------------------------------------

and

Andrew Gaines, Esq.

Weil Gotshal & Manges, LLP

767 Fifth Avenue

New York, N.Y. 10153

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law principles.

17. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Entire Agreement. Except as otherwise provided herein and as further set
forth in the grant agreement of any equity awards, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter, including, without limitation, the Prior
Employment Agreement. Except as other provided herein, any prior agreement of
the parties hereto, or between the Executive and Stripes Holdings, Susser
Holdings or any affiliate of Stripes Holdings or Susser Holdings in respect of
the subject matter contained herein is hereby terminated and cancelled. The
Executive acknowledges that as of the Effective Date, he has no claims against
the Company or its affiliates in respect of any amounts that may be owing to him
from Stripes Holdings or its affiliates.

20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

21. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declaration of trust, or any agreement to
which it is a party, other than which would not have a material adverse effect
on the Company’s ability to enter into or perform this Agreement.

 

11



--------------------------------------------------------------------------------

22. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

23. Section 409A Compliance. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof (“409A Guidance”). Notwithstanding any provision of the Agreement to
the contrary, (i) if, at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in 409A Guidance and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under 409A Guidance, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A) and (ii) if any other payments of money or other benefits
due to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
409A Guidance. The Company shall consult with Executive in good faith regarding
the implementation of this Section 14; provided that none of the Company, any of
its affiliates, or any of its employees or representatives shall have any
liability to Executive with respect thereto.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

SUSSER HOLDINGS CORPORATION     EXECUTIVE By:  

/s/ E. V. Bonner, Jr.

   

/s/ Sam L. Susser

Name:   E. V. Bonner, Jr.     Sam L. Susser Title:  

Executive Vice President, Secretary

and General Counsel

   

For Purposes of Sections 6, 9 and 13 of this Agreement only:

 

SSP PARTNERS By:  

/s/ E. V. Bonner, Jr.

Name:   E. V. Bonner, Jr. Title:  

Executive Vice President, Secretary

and General Counsel

 

13



--------------------------------------------------------------------------------

EXHIBIT A

List of current Boards and Committees

 

•  

USS Lexington Museum

 

  •  

Executive and Finance Committees

 

  •  

Past President

 

•  

Texas State Aquarium

 

•  

Congregation Beth Israel

 

  •  

Executive Committee

 

  •  

Dues Committee

 

  •  

Treasurer

 

•  

Driscoll Foundation

 

  •  

Chairman of Finance Committee

 

  •  

Investment and Retirement Committee

 

•  

Texas A&M University

 

  •  

Texas A&M University-Corpus Christi College of Business, Advisory Council

 

•  

[Other civic and political committees]

 

14



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

A general release is required as a condition for receiving the severance
benefits described in Section 9(c) of the Employment Agreement dated October 24,
2006, (the “Employment Agreement”), Thus, by executing this “General Release”
(“General Release”), you have advised us that you hold no claims against Susser
Holdings Corporation (“Company”) or its subsidiaries, or any of their
predecessors, successors or assigns, affiliates, shareholders or members and
their respective officers, directors, agents and employees (collectively, the
“Releasees”), and by execution of this General Release you agree to waive and
release any such claims, except relating to any compensation, severance pay and
benefits described in the Employment Agreement.

You understand and agree that this General Release will extend to all claims,
demands, liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees, including, without limitation, any claims,
demands, liabilities and causes of action arising from your employment with the
Releasees and the termination of that employment, including any claims for
severance or vacation pay, business expenses, and/or pursuant to any federal,
state, county, or local employment laws, regulations, executive orders, or other
requirements, including, but not limited to, Title VII of the 1964 Civil Rights
Act, the 1866 Civil Rights Act, the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Workers Adjustment and
Retraining Notification Act and any other local, state or federal fair
employment laws, and any contract or tort claims.

It is further understood and agreed that you are waiving any right to initiate
an action in state or federal court by you or on your behalf alleging
discrimination on the basis of race, sex, religion, national origin, age,
disability, marital status, or any other protected status or involving any
contract or tort claims based on your termination from the Company. It is also
acknowledged that your termination is not in any way related to any work related
injury.

Based on executing this General Release, it is further understood and agreed
that you covenant not to sue to challenge the enforceability of this General
Release. It also is understood and agreed that the remedy at law for breach of
the Employment Agreement and/or General Release shall be inadequate, and the
Company shall be entitled to injunctive relief.

The ability to receive compensation and benefits under the terms of the
Employment Agreement will remain open for a forty-five (45) (45 days if part of
a layoff of two or more individuals) or twenty-one (21) (21 days if a single
termination) day period after your termination of employment with the Company to
give you an opportunity to consider the effect of this General Release. At your
option, you may elect to execute this General Release on an earlier date.
Additionally, you have seven (7) days after the date you execute this General
Release to revoke it. As a result, this General Release will not be effective
until eight (8) days after you execute it. We also want to advise you of your
right to consult with legal counsel prior to executing a copy of this General
Release.

 

15



--------------------------------------------------------------------------------

Finally, this is to expressly acknowledge:

 

  •  

You have received a list of the ages and job descriptions of the individuals who
are eligible to receive severance payments conditioned upon the signing of a
similar General Release. (This bullet point only applies if the termination is
part of a termination of layoff of a group. Otherwise the Company is not
required to give a list of such ages and job descriptions.)

 

  •  

You understand that you are not waiving any claims or rights that may arise
after the date you execute this General Release.

 

  •  

You understand and agree that the compensation and benefits described in the
Employment Agreement offer you consideration greater than that to which you
would otherwise be entitled.

I hereby state that I have carefully read this General Release and that I am
signing this General Release knowingly and voluntarily with the full intent of
releasing the Releasees from any and all claims, except as set forth herein.
Further, if signed prior to the completion of the forty-five (45) or twenty-one
(21) day review period, this is to acknowledge that I knowingly and voluntarily
signed this General Release on an earlier date.

 

 

  

 

Date    Name

 

16